Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112 (f) (pre-AIA  § 112, 6th Paragraph) Claim Limitations Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

2.	Regarding claim 13, the limitation(s) that recite(s) “a determination module”, “a setting module”, … are being treated in accordance with 112(f) or pre-AIA  § 112, ¶ 6th because the functions of “determination”, “setting” … are modified by the term “module” which is a word that serves as a generic placeholder for structure that performs the recited functions. 
Per MPEP 2181, a claim limitation will be presumed to invoke 35 U.S.C. 112, sixth paragraph, if it meets the following 3-prong analysis:
(A) the claim limitations must use the phrase “means for” or “step for;”
(B) the “means for” or “step for” must be modified by functional language; and
(C) the phrase “means for” or “step for” must not be modified by sufficient structure, material, or acts for achieving the specified function.
Regarding the limitation “a determination module”, the claimed limitation passes all 3-prong analysis, and the corresponding structure congestion control device can be found on FIG. 2, [0051] The determination module 22 is configured to determine whether a traffic data flow transmitted by base stations is congested.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 6, 10, 13, 18, 19, 22, 26, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baillargeon  ( US Patent Application Publication 2004/0052212) .
Regarding claims 1,  13,14  26 27 and 31   Baillargeon discloses congestion control method/ base station/ congestion control device / system, comprising: a primary base station and a plurality of secondary base stations( see fig. 1, primary base station and secondary base stations, see [0017] a group of base stations 24. ) ;  
wherein a terminal is connected to the primary base station and the plurality of secondary base stations and traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission( see[0033] In response to 
	wherein the primary base station is configured to determine whether an entire traffic data flow is congested, and set an Internet protocol (IP) data packet in the traffic data flow when the entire traffic data flow is congested, wherein the set IP data packet is used for indicating that the traffic data flow transmitted by the primary base station and the plurality of secondary base stations is congested (see fig. 2, see [0042] The ECN bits in the IP header of the IP packets are set (at 106) to indicate the load condition of the radio network 22.  As noted above, the ECN bits contain different values depending upon the load conditions of the radio network 22.  If lightly loaded, ECN is set to the green value.  If the radio network 22 is moderately or heavily loaded, ECN is set to the yellow or red value, respectively.)  . 
Regarding Claims 2, 14 and 27 Baillargeon discloses everything as applied above (see claims 1, 13 and 26). 
wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: determining whether a transmission rate of the traffic data flow satisfies a transmission rate requirement corresponding to a quality of service (QoS) according to at least one of: channel information, transmission buffer occupation information, radio resource call information, or QoS information about the traffic wherein the traffic data flow is determined to be congested when the transmission rate requirement is not satisfied.( see [0025-26]  Congestion of network resources includes 
Regarding Claims 6 and 18 and 29 Baillargeon discloses everything as applied above (see claims 1 and 13). 
wherein the base stations comprise: a primary base station and a plurality of secondary base stations;  when a terminal is connected to the primary base station and the plurality of secondary base stations and the traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission, before the determining whether a traffic data flow transmitted by base stations is congested, the method further comprises at least one of( see fig. 2, see [0041]  the traffic conditions of shunting is monitored and then congested status is determined): 
(i) determining, by a specified secondary base station among the plurality of secondary base stations, whether the traffic data flow shunted to the specified secondary base station is congested, and informing the primary base station of a first message indicating that the traffic data flow shunted to the specified secondary base station is congested when the traffic data flow shunted to the specified secondary base station is congested( see[0062] If the rate adaptation control initiator 38 in the wireless network controller 26 detects that the radio network 22 is experiencing a heavy load condition, 
ii) determining, by the primary base station, whether the traffic data flow shunted to the primary base station is congested, wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: when the primary base station receives the first message transmitted by the specified secondary base station and/or when the primary base station determines that the traffic data flow shunted to the primary base station is congested, determining, by the primary base station, whether an entire traffic data flow is congested( see [0062] Upon receipt of such packets, the rate control adaptation executor 50 in the packet gateway 30 performs control actions (at 212) to handle the indication of red condition. If the ratio of red packets is greater than some predefined percentage, such as 0.5, the executor 50 sends an indication to the push notification module 64 of the heavily loaded condition, which causes the push notification executor to send a stop message (at 214) to the push server 18.)
Regarding Claims 10 and 22 Baillargeon discloses everything as applied above (see claims 6 and 21).

 wherein the determining, by the primary base station, whether an entire traffic data flow is congested comprises: determining, by the primary base station, whether the traffic data flow shunted to the specified secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, wherein when the traffic data flow shunted to the specified secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than 
determining, by the primary base station, whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations, wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested (see [0029] the wireless network controller 26 sends an indication to the packet gateway 30 when the wireless network controller 26 detects that a congestion condition exists in the radio network 22.  Congestion is caused by moderate or heavy loading of resources of a cell or cell sector.  The term "heavy" or "moderate" refers to a condition or utilization of one or more resources that exceeds certain predefined thresholds.  Such predefined thresholds are dependent upon the design of the radio network 22 or the packet gateway 30, or other components in a communications path.)
Regarding Claim 19 Baillargeon discloses everything as applied above (see claim 18).
wherein when the primary base station receives the first message transmitted by the specified secondary base station and/or when the second determination unit determines that the traffic data flow shunted to the primary base station is congested, 
wherein the second determination unit is further configured to: determine whether the traffic data flow shunted to the specified secondary base station 
is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, wherein when the traffic data flow shunted to the specified secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, the entire traffic data flow is determined to be congested( see [0025] if there are many established call or other communication sessions in a given cell or cell sector of the radio network 22, then the cell or cell sector may be considered moderately or heavily loaded, which may lead to deterioration of radio signals.  In such conditions of moderate or heavy loading, the cell or cell sector in the radio network 22 is considered to be experiencing congestion of network resources. )  ;  and/or 
determine whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations, wherein when the 
Regarding Claim 32 Baillargeon discloses everything as applied above (see claim 31).
wherein a first secondary base station among the plurality of secondary base stations is configured to determine whether the traffic data flow shunted to the first secondary base station is congested, and inform the primary base station of a first message indicating that the traffic data flow shunted to the first secondary base station is congested when the traffic data flow shunted to the first secondary base station is congested( see[0062] If the rate adaptation control initiator 38 in the wireless network controller 26 detects that the radio network 22 is experiencing a heavy load condition, the wireless network controller 26 sends (at 210) packets with ECN set to indicate a red condition.)  ;  and 
the primary base station is further configured to: determine, after receiving the first message, whether the traffic data flow shunted to the first secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the first secondary base station, wherein when the traffic data flow shunted to the first secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other 
determine whether the traffic data flow shunted to the primary base station is congested, and when the traffic data flow shunted to the primary base station is congested, determine whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations;  wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested by the primary base station ( see [0025] if there are many established call or other communication sessions in a given cell or cell sector of the radio network 22, then the cell or cell sector may be considered moderately or heavily loaded, which may lead to deterioration of radio signals.  In such conditions of moderate or heavy loading, the cell or cell sector in the radio network 22 is considered to be experiencing congestion of network resources. )  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 8, 11, 16, 21, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Baillargeon in view or Persson et al. (US Patent Application Publication 2011/0222406).
 Regarding Claims 4, 16 and 29 Baillargeon discloses everything as applied above (see claims 1, 13 and 26). 
wherein the setting an Internet Protocol (IP) data packet in the traffic data flow comprises: assigning a specified value to the congestion bit in the IP data packet, wherein the congestion bit having the specified value is used for indicating that the traffic data flow transmitted by the base stations is congested (see [0042] The ECN bits in the IP header of the IP packets are set (at 106) to indicate the load condition of the radio network 22.  As noted above, the ECN bits contain different values depending upon the load conditions of the radio network 22.  If lightly loaded, ECN is set to the green value.  If the radio network 22 is moderately or heavily loaded, ECN is set to the yellow or red value, respectively.). 
Baillargeon fail to specifically point out wherein before the setting an Internet Protocol (IP) data packet in the traffic data flow, the method further comprises: determining whether the base stations are allowed to set a congestion bit for the IP data 
However Persson et al. teaches wherein before the setting an Internet Protocol (IP) data packet in the traffic data flow, the method further comprises: determining whether the base stations are allowed to set a congestion bit for the IP data packet in the traffic data flow, wherein the IP data packet in the traffic data flow is set when the base stations are allowed to set the congestion bit for the IP data packet in the traffic data flow as claimed;( see  fig. 4,  see [0085] A first ECN threshold value T_ECN is set at the RB1 arranged such that if the buffer exceeds the T_ECN value the eNB starts marking an ECN flag in packets and forwards these ECN marked packets to the receiving application. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Baillargeon invention with Persson et al. invention because Persson et al. invention provide a telecommunications network enabling the indication of congestion to a second communication device. (see Persson et al. [0008])
	Regarding Claim 8 Baillargeon discloses everything as applied above (see claims 1).
wherein the base stations comprise: a primary base station and a plurality of secondary base stations;  when a terminal is connected to the primary base station and the plurality of secondary base stations and the traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission, before the determining whether a traffic data flow transmitted by base stations is 
Baillargeon fail to specifically point out(i) determining, by a specified secondary base station among the plurality of secondary base stations, whether the specified secondary base station is congested, and informing the primary base station of a second message indicating that the specified secondary base station is congested when the specified secondary base station is congested; (ii) determining, by the primary base station, whether the primary base station is congested, wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: when the primary base station receives the second message and/or when the primary base station determines that the primary base station is congested, determining, by the primary base station, whether an entire traffic data flow is congested as claimed. 
Persson et al. teaches (i) determining, by a specified secondary base station among the plurality of secondary base stations, whether the specified secondary base station is congested, and informing the primary base station of a second message indicating that the specified secondary base station is congested when the specified secondary base station is congested(see[0126] he first communication device transmits a congestion indication message to the second communication device if buffered packets in the buffer associated to the radio bearer towards the second communication device 
Persson et al. teaches (ii) determining, by the primary base station, whether the primary base station is congested, wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: when the primary base station receives the second message and/or when the primary base station determines that the primary base station is congested, determining, by the primary base station, whether an entire traffic data flow is congested(see[0126] he first communication device transmits a congestion indication message to the second communication device if buffered packets in the buffer associated to the radio bearer towards the second communication device exceed the congestion threshold value.  It should here be understood that the congestion indication may, in some embodiments, comprise a packet with marked ECN and the marked ECN packet may be transmitted once and/or a plurality of times.  The second communication device may be a wireless communication device, a wired dedicated server and/or the like.) . 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Baillargeon invention with Persson et al. invention because Persson et al. invention provide a telecommunications network enabling the indication of congestion to a second communication device. (see Persson et al. [0008]).
 
Claim 11 Baillargeon discloses everything as applied above (see claims 6).

Baillargeon fail to specifically point out wherein the primary base station is allowed to set a congestion bit for the IP data packet in the traffic data flow, and the specified secondary base station and/or the rest of the plurality of secondary base stations are not allowed to set the congestion bit for the IP data packet in the traffic data flow as claimed. 
Persson et al. teaches wherein the primary base station is allowed to set a congestion bit for the IP data packet in the traffic data flow, and the specified secondary base station and/or the rest of the plurality of secondary base stations are not allowed to set the congestion bit for the IP data packet in the traffic data flow (see fig. 3-4, see [0076] each base station is determined is ecn is allowed. For each queue it is decided the way ECN is applied.  The usage of ECN is based upon pairs of QCI and ARP, resulting in a treatment per bearer in the network.    See also [0085] A first ECN threshold value T_ECN is set at the RB1 arranged such that if the buffer exceeds the T_ECN value the eNB starts marking an ECN flag in packets and forwards these ECN marked packets to the receiving application. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Baillargeon invention with Persson et al. invention because Persson et al. invention provide a telecommunications network enabling the indication of congestion to a second communication device. (see Persson et al. [0008]).
Claim 21 Baillargeon discloses everything as applied above (see claim 18).
Baillargeon fail to specifically point out wherein the determination module comprises at least one of: a third determination unit, disposed in the specified secondary base station among the plurality of secondary base stations and configured to determine whether the specified secondary base station is congested, and inform the primary base station of a second message indicating that the specified secondary base station is congested when the specified secondary base station is congested;  and a fourth determination unit, disposed in the primary base station and configured to determine whether the primary base station is congested as claimed. 
Persson et al. teaches wherein the determination module comprises at least one of: a third determination unit, disposed in the specified secondary base station among the plurality of secondary base stations and configured to determine whether the specified secondary base station is congested, and inform the primary base station of a second message indicating that the specified secondary base station is congested when the specified secondary base station is congested;  and a fourth determination unit, disposed in the primary base station and configured to determine whether the primary base station is congested ( see [0050-58] Each radio bearer of a GBR is associated with a Maximum Bit Rate, MBR, QoS parameter.  The GBR corresponds to a minimum bit rate to be provided to a GBR bearer and the MBR to an upper limit allowed for a GBR bearer.  The MBR may a method that allows the usage of ECN to be based upon QCI and ARP (QCI or QCI+ARP) in the QoS Profile (giving a treatment per bearer in the network) be greater than or equal to GBR for a particular GBR bearer. Each base station bearer can determine inform its congestion level)

Regarding Claim 34 Baillargeon discloses everything as applied above (see claim 31).
the primary base station is further configured to: determine whether the traffic data flow shunted to the second secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the second secondary base station, wherein when the traffic data flow shunted to the second secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the second secondary base station, the entire traffic data flow is determined to be congested by the primary base station( see [0025] if there are many established call or other communication sessions in a given cell or cell sector of the radio network 22, then the cell or cell sector may be considered moderately or heavily loaded, which may lead to deterioration of radio signals.  In such conditions of moderate or heavy loading, the cell or cell sector in the radio network 22 is considered to be experiencing congestion of network resources. ) ;  and/or 
determine whether the primary base station is congested, and when the primary base station is congested, determine whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations;  wherein when the traffic data flow shunted to the primary base station is 
Baillargeon fail to specifically point wherein a second secondary base station among the plurality of secondary base stations is configured to determine whether the second secondary base station is congested, and inform the primary base station of a second message indicating that the second secondary base station is congested when the second secondary base station is congested as claimed 
Persson et al. teaches wherein a second secondary base station among the plurality of secondary base stations is configured to determine whether the second secondary base station is congested, and inform the primary base station of a second message indicating that the second secondary base station is congested when the second secondary base station is congested (see[0126] he first communication device transmits a congestion indication message to the second communication device if buffered packets in the buffer associated to the radio bearer towards the second communication device exceed the congestion threshold value.  It should here be understood that the congestion indication may, in some embodiments, comprise a packet with marked ECN and the marked ECN packet may be transmitted once and/or a plurality of times.  The second 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Baillargeon invention with Persson et al. invention because Persson et al. invention provide a telecommunications network enabling the indication of congestion to a second communication device. (see Persson et al. [0008]).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        February 12, 2021


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462